 



Exhibit 10.2

 





ADVISOR AGREEMENT

(BUSINESS ADVISOR)

 

THIS ADVISOR AGREEMENT (this “Agreement”), dated June 8, 2016 (the “Effective
Date”), is by and between Glori Energy, Inc., a Delaware corporation (the
“Company”), and Stuart Page (“Advisor”).

 

Article 1

Services

 

Advisor shall provide advisory services to the Company from time to time at the
Company’s request, which advisory services shall include but not be limited to
the following: transition services to enable the interim chief executive officer
to discharge his duties, consulting with the Company’s management regarding
projects and potential transactions; attending business meetings with the
Company’s management, other meetings and telephone conferences relevant to
Advisor’s area of expertise and prior service as the Company’s chief executive
officer (the “Services”) provided, that no Services shall be provided or
communications initiated with any officer or employee of the Company with
respect to Services without the prior approval of the Company’s interim chief
executive officer.  

 

Article 2

Consideration

 

2.1 Consideration. In consideration of the entry into that certain Separation
Agreement entered into between Company and Advisor on the date of this
Agreement, Advisor agrees to provide the Services.

 

2.2 Expenses. The Company shall reimburse Advisor for reasonable travel and
other business expenses that are incurred by Advisor in the performance of the
Services and are approved in advance by the Company, in accordance with the
Company’s general policies, as may be amended from time to time. Advisor shall
provide the Company with an itemized list of all such expenses and supporting
receipts with each invoice therefor.

 

Article 3

Term and Termination

 

3.1 Term.  This Agreement shall commence on the Effective Date and remain in
full force and effect until April 1, 2017.

 

3.2 Termination.  Either party may terminate this Agreement at any time upon
thirty (30) days’ prior written notice.

 

3.3 Effect of Termination.  Upon termination of this Agreement, Advisor shall
immediately cease performing the Services.  This Section 3 and the relevant
portions of Section 4 shall survive any termination of this Agreement.  Any
termination of this Agreement shall be deemed a Termination of Service under the
Plan and for purposes of the Award Agreement.

 



 - 1 - 

 

 

3.4 Delivery of the Company Property.  Upon termination of this Agreement, or at
any time the Company so requests, Advisor shall deliver immediately to the
Company or destroy all property belonging to the Company, whether given to
Advisor by the Company or prepared by Advisor in the course of rendering the
Services, including all material in Advisor’s possession containing proprietary
information and any copies thereof, whether prepared by Advisor or others.
Following termination, Advisor shall not retain any written or other tangible
(including machine-readable) material containing any Company proprietary
information.

 

Article 4

Miscellaneous

 

4.1 Assignment.  Neither party shall assign, sell, transfer, delegate or
otherwise dispose of, whether voluntarily or involuntarily, by operation of law
or otherwise, this Agreement or any or its rights or obligations under this
Agreement; provided, however, the Company may assign, sell, transfer, delegate
or otherwise dispose of this Agreement or any of its rights and obligations
hereunder as part of a merger, consolidation, corporate reorganization, sale of
all or substantially all of the Company’s assets of the business to which
Advisor’s services relate, sale of stock, change of name or like event.  Any
purported assignment, sale, transfer, delegation or other disposition, except as
permitted herein, shall be null and void.  Subject to the foregoing, this
Agreement shall be binding upon and shall inure to the benefit of the parties
and their respective successors and permitted assigns.

 

4.2 Notices.  Any notice, request, demand or other communication required or
permitted hereunder shall be in writing, shall reference this Agreement and
shall be deemed to be properly given: (a) when delivered personally; (b) when
sent by facsimile, with written confirmation of receipt by the sending facsimile
machine; (c) five (5) business days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or (d) upon receipt
for an express courier, with written confirmation of receipt.  All notices shall
be sent to the address set forth on the signature page of this Agreement and to
the notice of the person executing this Agreement (or to such other address or
person as may be designated by a party by giving written notice to the other
party pursuant to this Section).

 

4.3 Severability.  If any provision of this Agreement, or the application
thereof to any person, place or circumstance, shall be held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable, such
provision shall be enforced to the maximum extent possible so as to effect the
intent of the parties, or, if incapable of such enforcement, shall be deemed to
be deleted from this Agreement, and the remainder of this Agreement and such
provisions as applied to other persons, places and circumstances shall remain in
full force and effect.  Company and Advisor have entered into the Separation
Agreement as of the date of this Agreement. In the event of any conflict the
terms of the Separation Agreement shall control.

 

4.4 Governing Law.  This Agreement is to be construed in accordance with and
governed by the internal laws of the State of Texas without giving effect to any
choice of law rule.

 



 - 2 - 

 

 

4.5 Relationship of Parties.  This Agreement shall not be construed as creating
an agency, partnership, joint venture or any other form of association, for tax
purposes or otherwise, between the parties; and the parties shall at all times
be and remain independent contractors; provided, that for the avoidance of
doubt, the parties agree that severance payments received by the Advisor
pursuant to the Separation Agreement shall be taxed as employment compensation.
Advisor shall not be entitled to any of the benefits that the Company may make
available to its employees, such as group health, life, disability or worker’s
compensation insurance, profit-sharing or retirement benefits, and the Company
shall not withhold or make payments or contributions therefor or obtain such
protection for Advisor or his employees, contractors or agents.  Advisor shall
be solely responsible for all tax returns and payments required to be filed with
or made to any federal, state or local tax authority with respect to Advisor’s
performance of services and receipt of fees under this Agreement.

 

Advisor’s responsibility hereunder shall be limited to advising the Company on
matters specifically request by the Company.

 

4.6 Headings. The headings used in this Agreement are for convenience only and
shall not be considered in construing or interpreting this Agreement.

 

4.7 Entire Agreement. Except for the Separation Agreement which shall control in
all respects, this Agreement is the final, complete and exclusive agreement of
the parties with respect to the subject matter hereof

 

4.8 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall be considered one
and the same agreement.

 

 

[Signature page to follow]

  

 - 3 - 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the Effective Date.

 

  GLORI ENERGY INC.           Kevin Guilbeau   Executive Chairman          
ADVISOR           Stuart Page

  

 

 

Advisory Board Agreement

 

 



